Citation Nr: 1629751	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the December 2011 decision the RO denied claims of service connection for bilateral hearing loss and tinnitus.  

The Veteran requested reconsideration of that decision and submitted new and material evidence in support of his claim in March 2012.  In an August 2012 rating decision, the RO confirmed and continued the prior denial, and the Veteran timely appealed that determination to the Board.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a personal hearing at VA's Central Office in Washington, D.C.  A copy of the transcript is in the Veteran's VA electronic claims file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.






FINDINGS OF FACT

1.  The competent and credible evidence is in relative equipoise as to whether the Veteran's hearing loss had its onset during service or is otherwise related to in-service noise exposure.  

2.  The Veteran's bilateral tinnitus cannot be satisfactorily disassociated from his hearing loss.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.385 (2015).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grants of service connection for bilateral hearing loss and tinnitus constitute a complete grant of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Veteran asserts that his hearing loss and tinnitus resulted from in-service acoustic trauma while stationed at a naval air station in Newfoundland between 1958 and 1960.  

The service treatment records (STRs) do not show complaints of trouble hearing or treatment for hearing loss.  The 1958 entrance examination and the 1960 discharge examination both show 15/15 on a whispered voice test.  The Veteran did not undergo any audiometric testing during service.  Although the service treatment records show normal hearing at entry and no complaints of hearing loss at discharge, the Veteran maintains that the onset of his hearing loss and tinnitus occurred in service.  The Veteran's separation examination score of 15/15 on a whispered voice test suggests that the Veteran's hearing may have been normal at the time of separation from service; however, it is well established that a whispered voice test does not accurately measure whether the Veteran has hearing loss.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Even though no hearing loss was noted during service, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The record shows a current diagnosis of hearing loss and tinnitus.  See November 2010 private audiometric testing and October 2011 VA examination report.  As it pertains to the criteria under 38 C.F.R. § 3.385, the audiometric findings in October 2011 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
70
LEFT
35
30
50
60
65

The speech discrimination score using the Maryland CNC word list was 76 percent in the right ear and 80 percent in the left ear.  

The examiner reviewed the Veteran's claims file and opined that the Veteran's hearing loss was not as likely as not related to service.  The examiner noted the Veteran's in-service noise exposure on the flight line, but found that he was also exposed to "potentially hazardous" occupational noise for years, noting that the Veteran admitted to being exposed to loud alarms and truck noise during his 15 years working for the fire department.  The examiner noted that the Veteran did not use hearing protection in service or when he was with the fire department, but did use hearing protection on the firing range when that was required for his job as a security guard for the New York Stock Exchange.  The examination report also indicates that the Veteran first noticed "trouble" with his hearing within the past five years with the onset of tinnitus around that time too.  

The examiner opined that the Veteran's hearing loss was less likely than not related to in-service noise exposure and more likely related to many years of post-service occupational noise exposure as a firefighter and a security guard, as well as aging.  The examiner also relied on the Veteran's "subjective history of onset of appreciable hearing loss in the last five years."

With regard to the tinnitus, the examiner opined that the tinnitus was a symptom related to the hearing loss.  

In response to the VA examiner's opinion, the Veteran submitted additional argument in support of his claim, along with a private medical opinion, and several lay statements from those who knew the Veteran during service and/or shortly after discharge from service.  

In a June 2012 statement, the Veteran asserted that the VA examiner's opinion of his work history, as it pertained to his noise exposure, was incorrect.  The Veteran maintained that his noise exposure as a fire fighter was minimal, particularly when compared to his in-service noise exposure; and, he maintained that his other occupations never exposed him to noise.  

In a June 2012 statement, Dr. D.R., MD (ENT) opined that the Veteran's hearing loss in the high frequency was more likely due to exposure to loud noise in service on the flight line.  Dr. D.R. provided no rationale for that opinion and it is not clear whether Dr. D.R. was aware of the Veteran's additional 15-years of exposure as a fire fighter.  

However, the three lay statements received in March 2012 provide competent and credible testimony regarding the Veteran's ability to hear at the time of discharge from service.  First, the Veteran's brother wrote, "Shortly after [the Veteran's] discharge from the U.S. Navy in January 1960, it became apparent to me and other family members that his ability to communicate in normal tones had been altered."  He further wrote, "[The Veteran] spoke louder than necessary and louder than he ever did before his military experience."  Finally, the Veteran's brother indicated that the Veteran's hearing problem persisted and increased since that time.  

In a separate lay statement, a fellow serviceman who was also stationed in Newfoundland with the Veteran wrote that he too worked on the flight line and corroborated the Veteran's account of extremely loud noise from aircraft engines without hearing protection.  He also wrote, "The constant drone of the engine when they started, and sometimes backfired, was loud."

The Veteran's wife wrote:

When I met [the Veteran] in 1968 he spoke very loudly.  Over the years, his voice has gotten louder and louder, to the point that we have asked him to stop yelling at us.  He always said that he did not realize that he was raising his voice.  Then he began to tell us that we were "mumbling," and "I can't hear you speak up."  It has gotten to the point that if we are not facing him when we talk he does not respond because he does not know that we are talking to him.

In another statement in support of claim, received in September 2012, the Veteran pointed to the VA examiner's finding that whispered voice testing does not rule out frequency specific changes; and, argued that as a result, any frequency specific changes in his hearing or hearing loss [during service] could have gone unnoticed, undetected and undiagnosed.  The Veteran also pointed out that, "The lay statements shed light on the fact that I have had this problem for a long time and was in denial about my condition."

In April 2013, the Veteran submitted additional private treatment records from November 1977 showing a high frequency hearing loss at that time.  This evidence shows that the Veteran's hearing loss began many years before it became a serious problem in 2010, necessitating treatment at that time.  The November 1977 examination revealed a pure tone threshold of 50 decibels in the right ear and 35 decibels in the left ear at 4000 Hz.  Thus, there is some level of hearing loss shown as early as 1977, which is more contemporaneous in time to service than what the VA examiner perceived at the time of the October 2011 examination.  

The Court has held that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Also, and significantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  An organic disease of the nervous system, such as sensorineural hearing loss, is one such disease.  

At his May 2016 personal hearing, the Veteran provided a clearer picture of why he believed that his in-service noise exposure was much more damaging than his noise exposure as a fire fighter; and, he testified that none of his other occupations exposed him to any significant noise.  The Veteran testified that he endured in-service acoustic trauma from near-continuous exposure to jet engine aircraft and other airplanes while stationed at the Naval Air Station located in Argentia, Newfoundland.  The Veteran's duties required him to be in very close proximity to these aircraft without the use of hearing protection.  Hearing Transcript, pp. 5-7.  

The Veteran also clarified that although his hearing loss did not necessarily require treatment earlier than approximately 2010, it did, in fact exist long before that time.  The Veteran testified that he first noticed a shrill noise in service that "stayed with you" at first and then would die down.  The Veteran's spouse, who had been married to him for 46 years, testified that she noticed right away that there might be some issue with the Veteran's hearing because he always spoke very loudly.  Hearing Transcript, pp. 7-8.  The Veteran testified that he essentially ignored the problem until it became constant and severe.  

Regarding post-service employment, the Veteran testified that he worked as a firefighter from 1963 to 1978.  He subsequently worked for five years at the World Trade Center, and then worked as an armed guard for the New York Stock Exchange.  The Veteran reported that during his years with the fire department, he rode in a rig where the siren and air horns were on the side of the rig, but he sat inside because he was with the rescue company.  He described the rig as being almost like a bus, and testified that he was on the inside of the bus, protected from the noise.  The Veteran further testified that during his years as an armed guard, he always wore hearing protection during his annual trips to the firing range.  Hearing Transcript, pp. 10-11.  

The Veteran testified that any noise exposure during his time as a firefighter was incomparable to level of acoustic trauma experienced in service as a result of the aircraft engines.  He further testified that he was not exposed to recreational noise as he did not hunt or go to rock concerts.  Hearing Transcript, pp. 14-16.  

In summary, the evidence of record is at least in equipoise as to the etiology of the Veteran's hearing loss.  In support of his claim, the Veteran provided testimony as to the nature and frequency of the acoustic trauma he endured during service, as well as the nature and frequency of any potential post-service occupational noise.  He is competent to report such, and there is no reason to doubt his credibility in this regard.  

Additionally, the Veteran has provided lay statements from his brother, wife, and another serviceman who served with the Veteran on the flight line.  These statements provide competent evidence of a change in the Veteran's ability to hear contemporaneous in time to his service.  In particular, the Veteran's brother is competent to report that he noticed a change in the Veteran's ability to hear, and that he spoke abnormally loud after his return from service.  The Veteran's brother and wife are also competent to report that the Veteran's hearing diminished over time and he ignored the problem for years.  Again, there is no reason to doubt their credibility.  Finally, Dr. D.R., who is an ENT, opined that the Veteran's hearing loss was due to military noise exposure.  

Although it is not clear whether Dr. D.R. was aware of the Veteran's post-service occupations, include a 15-year career as a fire fighter and several years as a security guard, the Veteran has steadfastly maintained that he was protected from acoustic trauma as a fire fighter because he was inside a bus-like vehicle when the alarms and horns were sounded; and, he always wore hearing protection on the firing range, which he was only required to attend annually for his security guard job.  

Weighing against the claim is the opinion of the VA examiner in October 2011.  However, this opinion is based on an inaccurate factual background - that the Veteran's hearing loss and tinnitus were first noticeable only 5 years prior.  Also, the examiner presumed that the Veteran's years as a fire fighter exposed him to much more noise than did his years in service, but the Veteran has clarified that this is not accurate.  

The evidence added to the record since the October 2011 VA opinion, which includes the lay statements, the Veteran's testimony, and the private ENT opinion, clarifies that the Veteran experienced some level of hearing loss in service or shortly after discharge from service.  Again, the Veteran is competent to report observable symptoms including what comes through the senses, and a decrease in hearing acuity is one such symptoms.  The VA examiner also relied on a whispered voice test performed at the time of separation to support the opinion that no hearing loss existed at the time of discharge, but it is well-established that this type of test is not an accurate measure of hearing loss.  What is important here, is that the Veteran reports a loss of hearing in service and his hearing was not accurately measured at the time of discharge, but some hearing loss was noted long before the October 2011 examination report (which relied on a finding that the Veteran's hearing loss began only 5 years earlier).  While the Veteran may have not believed that his loss of hearing was problematic until 2010, he also stated that he was clearly in denial as to the significance of the hearing loss disability for years.  This is consistent with the statements submitted by the Veteran's brother and wife.  Thus, it is entirely plausible that the Veteran's hearing began to decline in service even if a disabling hearing loss was not shown for years later.  Just because there is no audiogram between the time of discharge and 1977 does not mean that a hearing loss did not exist.  

Accordingly, the Board finds that the October 2011 opinion regarding the onset of the Veteran's hearing loss is outweighed by the other evidence of record.  

Again, regardless of the fact that the Veteran's hearing loss was not objectively demonstrated until 1977, the Board finds highly probative the statements from the Veteran's brother, wife, and serviceman because they have actual knowledge of the Veteran's behavior at the time of discharge from service and shortly thereafter.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

When the entire record is reviewed, the evidence shows that the Veteran was not provided with an adequate audiometric test at the time of discharge and therefore his actual hearing loss, if any, at that time is not known, but the Veteran is competent to state that he noticed a hearing loss at that time as well as ringing in his ears, and the Board finds these statements credible.  Furthermore, these statements are supported by the Veteran's brother and wife who noticed a change in the Veteran's hearing contemporaneous in time with service.  

Finally, the VA examiner opined that the Veteran's tinnitus was a symptoms of his hearing loss, and there is no contradictory opinion in this regard.  As such, the Board finds that the Veteran's tinnitus cannot be satisfactorily disassociated from the hearing loss.  

Accordingly, the evidence for and against service connection for hearing loss and tinnitus is in relative equipoise; that is, the evidence demonstrating that the Veteran's bilateral hearing loss and tinnitus are related to in-service acoustic trauma is equally weighted against the evidence demonstrating no in-service onset.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's hearing loss and tinnitus are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a bilateral hearing loss disability and tinnitus.  




ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


